ST. PAUL, J.
Plaintiff was charged with crime in Jefferson parish (carrying concealed weapons). His trial was fixed for July 22d last, and for reasons, presently imma: terial, he conceived that he was entitled to a continuance at that time.
When this was denied him, he applied to this court and obtained from one of the justices thereof a preliminary writ of certiorari and prohibition.
As relator thus obtained' the full meas-I ure of relief which he sought, and there is no longer any live issue before the court, the writ must now be recalled, to the end that the trial may be proceeded with in due course.
Decree.
The preliminary writ herein issued is. therefore recalled.